Name: Commission Regulation (EC) No 1146/94 of 19 May 1994 fixing the level of the intervention threshold for cauliflowers, peaches, nectarines and lemons for the 1994/95 marketing year
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production
 Date Published: nan

 20 . 5. 94 Official Journal of the European Communities No L 128/9 COMMISSION REGULATION (EC) No 1146/94 of 19 May 1994 fixing the level of the intervention threshold for cauliflowers, peaches, nectarines and lemons for the 1994/95 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, threshold for lemons thus calculated must be increased by a quantity equal to the average quantities of lemons deli ­ vered for processing during the 1984/85 to 1988/89 marketing years and paid for at a price at least equal to the minimum price ; Whereas Article 2 of Regulation (EEC) No 1121 /89 defines the criteria for fixing the intervention threshold for cauliflowers ; whereas it is for the Commission to fix this intervention threshold by applying the percentage defined in paragraph 1 of the said Article to the average production intended for fresh consumption in the last five marketing years for which data are available ; Whereas it is necessary to determine the period of twelve consecutive months on the basis of which the overrun of intervention thresholds for cauliflowers and lemons pursuant to Article 1 6 (b) ( 1 ) of Regulation (EEC) No 1035/72 is calculated ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EC) No 3669/93 (2), and in particular Articles 16 (a) (5) and 16 (b) (4) thereof, Having regard to Council Regulation (EEC) No 2240/88 of 19 July 1988 fixing, for peaches, lemons and oranges, the rules for applying Article 16 (b) of Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables (3), as last amended by Regulation (EEC) No 1623/91 (4), and in particular Article 1 (3) thereof, Having regard to Council Regulation (EEC) No 1121 /89 of 27 April 1989 on the introduction of an intervention threshold for apples and cauliflowers (*), as last amended by Regulation (EEC) No 1754/92 (6), and in particular Article 3 thereof, HAS ADOPTED THIS REGULATION Article 1 The level of intervention thresholds for cauliflowers, peaches, nectarines and lemons for the 1994/95 market ­ ing vear is fixed as follows :  cauliflowers :  peaches :  nectarines :  lemons : 64 300 tonnes, 303 600 tonnes, 83 100 tonnes, 363 000 tonnes. Whereas Article 16 (a) of Regulation (EEC) No 1035/72 defines the criteria for fixing the intervention threshold for nectarines ; whereas it is for the Commission to fix this intervention threshold by applying the percentage defined in paragraph 2 of the said Article to the average production intended for fresh consumption over the last five marketing years for which data are available ; Whereas Article 1 of Regulation (EEC) No 2240/88 defines the criteria for fixing the intervention thresholds for peaches and lemons ; whereas it is for the Commis ­ sion to fix these intervention thresholds by applying the percentages defined in paragraphs 1 and 2 of the said Article to the average production intended for fresh consumption in the last five marketing years for which data are available ; whereas, however, pursuant to Article 2 of Council Regulation (EEC) No 1199/90 of 7 May 1990 amending Regulation (EEC) No 1035/77 laying down special measures to encourage the marketing of products processed from lemons and amending the rules for applying the intervention threshold for lemons Q the Article 2 1 . The overrun of the intervention threshold for cauli ­ flowers shall be calculated on the basis of interventions carried out between 1 February 1994 and 31 January 1995 . 2. The overrun of the intervention threshold for lemons shall be calculated on the basis of interventions carried out between 1 March 1994 and 28 February 1995 . (') OJ No L 118, 20. 5 . 1972, p. 1 . O OJ No L 338, 31 . 12. 1993, p. 26. (3) OJ No L 198, 26. 7 . 1988 , p. 9 . (4) OJ No L 150, 15. 6 . 1991 , p. 8 . O OJ No L 118, 29. 4. 1989, p. 21 . (6) OJ No L 180, 1 . 7. 1992, p. 23. O OJ No L 119, 11 . 5 . 1990, p. 61 . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. No L 128/10 Official Journal of the European Communities 20 . 5. 94 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 May 1994. For the Commission Rene STEICHEN Member of the Commission